DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-9 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Claim Objections
Claims 1-3 and 5-8 are objected to because of the following informalities:
Claim 1 recites “each wall arranged substantially perpendicular to each adjacent wall” and “said walls”. These should read “each wall arranged substantially perpendicular to each adjacent substantially transparent wall” and “said substantially transparent walls” (emphasis added).
Claim 2 recites “said walls”. This should read “said substantially transparent walls” (emphasis added).
Claim 3 recites “said housing and cage assembly”. This should read “said frame housing and support cage assembly” (emphasis added).
Claim 5 recites “said spindle” and “said depression”. This should read “said central spindle” and “said concave depression” (emphasis added).
Claim 6 recites “said frame” twice. This should each read  “said frame housing” (emphasis added).
Claim 7 recites “said cage” twice. This should each read  “said support cage” (emphasis added).
Claim 8 recites “said frame” twice. This should each read  “said frame housing” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said walls" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US 6,792,709) in view of Machado Gamero (US 10,322,354).
Regarding Claim 1, Fine discloses a photo display assembly, comprising: a frame  housing (Fine: Fig. 2; 22, 34, 36, 52) having four substantially transparent walls (Fine: Fig. 2; 22), each wall arranged substantially perpendicular to each adjacent wall; a support cage (Fine: Fig. 2; 12) having a plurality of arms (Fine: Fig. 2; 16) extending downwardly, said arms arranged to secure to and support said walls.
Fine fails to disclose a base having a support post extending upwardly therefrom, said support post having an upper end and a lower end, said upper end of said support post having a concave depression therein, said second end fixedly secured to said base; a support cage having a central spindle, said spindle arranged to rest in said concave depression, and also arranged for rotation about an axis of rotation, wherein said axis of rotation is colinear with a longitudinal axis of said support post. However, Machado Gamero teaches a base (Machado Gamero: Fig. 1; 26) having a support post (Machado Gamero: Fig. 1; 24) extending upwardly therefrom, said support post having an upper end and a lower end, said upper end of said support post having a concave depression (Machado Gamero: Fig. 1; 28) therein, said second end fixedly secured to said base; a support structure (Machado Gamero: Fig. 1; 20, 30) having a central spindle (Machado Gamero: Fig. 1; 22), said spindle arranged to rest in said concave depression, and also arranged for rotation about an axis of rotation, wherein said axis of rotation is colinear with a longitudinal axis of said support post.
Fine and Machado Gamero are analogous because they are from the same field of endeavor or a similar problem solving area e.g. displaying items in visually interesting ways. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame and cage in Fine with the base and support post support arrangement from Machado Gamero, with a reasonable expectation of success, in order to provide a means of supporting the display in an entertaining way (Machado Gamero: Col. 4, thereby further enhancing its advertising and display effectiveness (Fine: Col. 1, Ln. 12-17). [Note: One having ordinary skill in the art would understand that supporting the display in Fine with the structure of Machado Gamero such that the center of gravity of the display is lower on the post would be an optimal arrangement.]
Regarding Claim 3, Fine, as modified, teaches the photo display assembly recited in Claim 1 wherein a center of gravity of said housing (Fine: Fig. 2; 22, 34, 36, 52) and cage assembly (Fine: Fig. 2; 12) is colinear with an axis of rotation of said spindle (Machado Gamero: Fig. 1; 22).
Regarding Claim 5, Fine, as modified, teaches the photo display assembly recited in Claim 1 wherein said spindle (Machado Gamero: Fig. 1; 22) has a substantially conically shaped tip arranged for rotation and rocking within said depression (Machado Gamero: Fig. 1; 28).
Regarding Claim 8, Fine, as modified, teaches the photo display recited in Claim 1 wherein said frame (Fine: Fig. 2; 22, 34, 36, 52) is arranged to accept four photos on said four substantially transparent walls, said frame is also arranged to accept an additional four substantially transparent walls relative to an outside surface of said four photos [intended use].

Regarding Claim 9, Fine discloses a photo display assembly, comprising: a frame housing (Fine: Fig. 2; 22, 34, 36, 52) having a center of gravity; a support cage (Fine: Fig. 2; 12) having a plurality of arms extending downwardly, said arms arranged to secure to and support said walls.
Fine fails to disclose a base having a support post extending upwardly therefrom, said support post having an upper end and a lower end, said upper end of said support post having a concave depression therein, said second end fixedly secured to said base; having a central spindle, and said spindle arranged to rest in said concave depression, support said housing, and also arranged for rotation about an axis of rotation, wherein said axis of rotation is colinear with a longitudinal axis of said support post, and wherein said center of gravity of said housing is colinear with said axis of rotation. However, Machado Gamero teaches a base (Machado Gamero: Fig. 1; 26) having a support post (Machado Gamero: Fig. 1; 24) extending upwardly therefrom, said support post having an upper end and a lower end, said upper end of said support post having a concave depression (Machado Gamero: Fig. 1; 28) therein, said second end fixedly secured to said base; a support structure (Machado Gamero: Fig. 1; 20, 30) having a central spindle (Machado Gamero: Fig. 1; 22), said spindle arranged to rest in said concave depression, to support said structure, and also arranged for rotation about an axis of rotation, wherein said axis of rotation is colinear with a longitudinal axis of said support post. [Note: See the rejection of claim 1 for rationale and further explanation.]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US 6,792,709) in view of Machado Gamero (US 10,322,354) as applied to claim 1 above, and further in view of Vincent (US 2003/0192219).
Regarding Claim 2, Fine, as modified, teaches the photo display assembly recited in Claim 1 wherein each of said walls (Fine: Fig. 2; 22) comprises a pane (Fine: Fig. 2; 26) bordered by a frame. Fine fails to disclose panels comprising a glass pane. However, Vincent teaches a glass element (Vincent: [0035]).
Fine and Vincent are analogous because they are from the same field of endeavor or a similar problem solving area e.g. display supports and displaying items in visually interesting ways. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the pane in Fine with the material from Vincent, with a reasonable expectation of success, in order to provide an alternate suitable transparent or highly translucent material for the pane (Vincent: [0035]), thereby increasing the number of usable materials so that the manufacturing process is more flexible.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US 6,792,709) in view of Machado Gamero (US 10,322,354)  as applied to claim 1 above, and further in view of Huff (US 2017/0035221).
Regarding Claim 6, Fine, as modified, teaches the photo display assembly recited in Claim 1 but fails to disclose a frame further comprising a plurality of clips fixedly secured to a plurality of bottom members of said frame. However, teaches a frame (Huff: Fig. 14, 17; 350) further comprising a plurality of clips (Huff: Fig. 14, 17; 354, 355) fixedly secured to a plurality of bottom members of said frame.
Fine and Huff are analogous because they are from the same field of endeavor or a similar problem solving area e.g. display supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame and cage in Fine with the clip connection from Huff, with a reasonable expectation of success, in order to provide a means of securing the assembly together that generates a pressure force on the contained elements and a means for a user to engage the clips, thereby further increasing the strength of the structure when assembled and enabling a user to easily engage or disengage the assembly (Huff: [0088]).
Regarding Claim 7, Fine, as modified, teaches the photo display assembly recited in Claim 6 wherein said clips (Huff: Fig. 14, 17; 354, 355) are arranged to engage a lower end of each cage arm (Fine: Fig. 2; 16) of said cage and rest thereon.

Claims 1, 3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Deaner (US 910,650) in view of Fine et al. (US 6,792,709).
Regarding Claim 1, Deaner discloses a photo display assembly, comprising: a base (Deaner: Fig. 1-2; 1-3) having a support post (Deaner: Fig. 1-2; 11) extending upwardly therefrom, said support post having an upper end and a lower end, said upper end of said support post having a spindle (Deaner: Fig. 1-2; 12), said second end fixedly secured to said base; a support cage (Deaner: Fig. 1-2; 14-16) having a central concave depression (Deaner: Fig. 1-2; 13) and a plurality of elements extending downwardly from said central concave depression, said spindle arranged to rest in said concave depression, support said housing, and also arranged for rotation about an axis of rotation, wherein said axis of rotation is colinear with a longitudinal axis of said support post.
Deaner discloses the claimed invention except for said upper end of said support post having a concave depression therein and a cage having a central spindle. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to reverse the placement of the depression and spindle with the motivation of improving the safety of the device by hiding the spindle, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Furthermore, Deaner fails to disclose a frame housing having four substantially transparent walls, each wall arranged substantially perpendicular to each adjacent wall; a support cage having a plurality of arms extending downwardly, said arms arranged to secure to and support said walls. However, Fine teaches a frame housing (Fine: Fig. 2; 22, 34, 36, 52) having four substantially transparent walls (Fine: Fig. 2; 22), each wall arranged substantially perpendicular to each adjacent wall; a support cage (Fine: Fig. 2; 12) having a plurality of arms (Fine: Fig. 2; 16) extending downwardly, said arms arranged to secure to and support said walls.
Deaner and Fine are analogous because they are from the same field of endeavor or a similar problem solving area e.g. display supports and displaying items in visually interesting ways. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage in Deaner with the frame and cage structure from fine, with a reasonable expectation of success, in order to provide a display structure that displays multiple pictorial or textual images simultaneously and make them more visually interesting (Fine: Col. 1, Ln. 32-43), thereby further improving the assembly’s ability to attract the attention of passers-by (Deaner: Pg. 1, Ln. 8-29).
Regarding Claim 3, Deaner, as modified, teaches the photo display assembly recited in Claim 1 wherein a center of gravity of said housing (Fine: Fig. 2; 22, 34, 36, 52) and cage assembly is colinear with an axis of rotation of said spindle (Deaner: Fig. 1-2; 12).
Regarding Claim 5, Deaner, as modified, teaches the photo display assembly recited in Claim 1 wherein said spindle (Deaner: Fig. 1-2; 12) has a substantially conically shaped tip arranged for rotation and rocking within said depression (Deaner: Fig. 1-2; 13).
Regarding Claim 8, Deaner, as modified, teaches the photo display recited in Claim 1 wherein said frame (Fine: Fig. 2; 22, 34, 36, 52) is arranged to accept four photos on said four substantially transparent walls (Fine: Fig. 2; 22), said frame is also arranged to accept an additional four substantially transparent walls relative to an outside surface of said four photos [intended use].

Regarding Claim 9, Deaner discloses a photo display assembly, comprising: a base (Deaner: Fig. 1-2; 1-3) having a support post (Deaner: Fig. 1-2; 11) extending upwardly therefrom, said support post having an upper end and a lower end, said upper end of said support post having a spindle (Deaner: Fig. 1-2; 12), said second end fixedly secured to said base; a support cage (Deaner: Fig. 1-2; 14-16) having a central concave depression (Deaner: Fig. 1-2; 13) and a plurality of elements extending downwardly from said central concave depression, and said spindle arranged to rest in said concave depression, support said housing, and also arranged for rotation about an axis of rotation, wherein said axis of rotation is colinear with a longitudinal axis of said support post, and wherein said center of gravity of said housing is colinear with said axis of rotation.
Deaner discloses the claimed invention except for said upper end of said support post having a concave depression therein and a cage having a central spindle. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to reverse the placement of the depression and spindle with the motivation of improving the safety of the device by hiding the spindle, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Furthermore, Deaner fails to disclose a frame housing having a center of gravity; a support cage having a plurality of arms extending downwardly, said arms arranged to secure to and support said walls. However, Fine teaches a frame housing (Fine: Fig. 2; 22, 34, 36, 52) having a center of gravity; a support cage (Fine: Fig. 2; 12) having a plurality of arms extending downwardly, said arms arranged to secure to and support said walls. [Note: See the rejection of claim 1 for motivation.]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deaner (US 910,650) in view of Fine et al. (US 6,792,709) as applied to claim 1 above, and further in view of Weis (US 2014/0026453).
Regarding Claim 4, Deaner, as modified, teaches the photo display assembly recited in Claim 1, but fails to disclose a pad fixedly secured to a bottom surface of said base. However, Huff teaches a pad fixedly secured to a bottom surface of a base (Weis: [0024]).
Fine and Weis are analogous because they are from the same field of endeavor or a similar problem solving area e.g. display supports and displaying items in visually interesting ways. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Deaner with the pads from Weis, with a reasonable expectation of success, in order to provide a base that has ground engaging pads, thereby preventing contact with the ground surface from effecting wear on the base (Weis: [0024]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631